DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are new.
Claims 21-40 are pending and have been examined.
This action is in reply to the papers filed on 10/21/2021 (originally filed papers) and 02/01/2022 (Preliminary Amendment).
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/16/2022 and 07/11/2022, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 10/21/2021 as modified by the preliminary amendment filed on 02/01/2022. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,188,943 has been reviewed and has been placed in the file.
Double Patenting - Withdrawn
The double patenting rejection is withdrawn per the filed terminal disclaimer noted above.

Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,188,943.
Appl. No.: 17/507,315 – Claim 21. A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
US Pat. No.: 11,188,943 – Claim 1. A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
Appl. No.: 17/507,315 – Claim 21. select a pair of promotions comprising a first promotion and a second promotion from a promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion; 
US Pat. No.: 11,188,943 – Claim 1. generate, using the one or more computers and based on electronic transaction data stored in a memory, a plurality of promotion clusters, wherein the electronic transaction data comprises at least one electronic transaction performed by a consumer device, wherein each promotion cluster of the plurality of promotion clusters comprises at least three promotions; for each promotion cluster, select, using the one or more computers, a pair of promotions comprising a first promotion and a second promotion of the promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion, and 
Appl. No.: 17/507,315 – Claim 21. select a third promotion from the promotion cluster; 
US Pat. No.: 11,188,943 – Claim 1. select, using the one or more computers, a third promotion of the promotion cluster; 
Appl. No.: 17/507,315 – Claim 21. generate a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; 
US Pat. No.: 11,188,943 – Claim 1. generate, using the one or more computers, respective correlation metrics for each promotion cluster of the plurality of promotion clusters, the respective correlation metrics for each promotion cluster indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; 
Appl. No.: 17/507,315 – Claim 21. in response to the correlation metric satisfying a threshold value, determine a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication; and 
US Pat. No.: 11,188,943 – Claim 1. identify, using the one or more computers and based on one or more electronic transactions associated with a consumer identifier, at least one consumer promotion cluster from the plurality of promotion clusters; retrieve, using the one or more computers and from the memory, one or more correlation metrics associated with the at least one consumer promotion cluster; filter, using the one or more computers, a promotion recommendations set for the consumer identifier to generate a filtered promotion recommendations set representing a subset of a plurality of available promotion recommendations, the filtered promotion recommendations set comprising only those promotion recommendations associated with consumer promotion clusters having correlation metrics meeting a minimum threshold of correlation metrics in order to satisfy one or more quality metrics for an electronic communication comprising at least one promotion recommendation of the filtered promotion recommendations set; and 
Appl. No.: 17/507,315 – Claim 21. transmit, via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device.
US Pat. No.: 11,188,943 – Claim 1. transmit, using the one or more computers and via a communication network, the electronic communication to a consumer device associated with the consumer identifier, wherein the electronic communication is configured to render the at least one promotion recommendation of the filtered promotion recommendations set via an electronic interface of the consumer device.

Appl. No.: 17/507,315 – Claim 29. A computer-implemented method, comprising: selecting, by a computing device comprising a processor, a pair of promotions comprising a first promotion and a second promotion from a promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion; 
US Pat. No.: 11,188,943 – Claim 10. A computer-implemented method, comprising: generating, via processing circuitry and based on electronic transaction data stored in a memory, a plurality of promotion clusters, wherein the electronic transaction data comprises at least one electronic transaction performed by a consumer device, wherein each promotion cluster of the plurality of promotion clusters comprises at least three promotions; for each promotion cluster, selecting, via the processing circuitry, a pair of promotions comprising a first promotion and a second promotion of the promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion, and 
Appl. No.: 17/507,315 – Claim 29. selecting, by the computing device, a third promotion from the promotion cluster; 
US Pat. No.: 11,188,943 – Claim 10. selecting, via the processing circuitry, a third promotion of the promotion cluster; 
Appl. No.: 17/507,315 – Claim 29. generating, by the computing device, a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; in response to the correlation metric satisfying a threshold value, determining, by the computing device, a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication; and 
US Pat. No.: 11,188,943 – Claim 10. generating, via the processing circuitry, respective correlation metrics for each promotion cluster of the plurality of promotion clusters, the respective correlation metrics for each promotion cluster indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; identifying, via the processing circuitry and based on one or more electronic transactions associated with a consumer identifier, at least one consumer promotion cluster from the plurality of promotion clusters; retrieving, via the processing circuitry from the memory, one or more correlation metrics associated with the at least one consumer promotion cluster; filtering, via the processing circuitry, a promotion recommendations set for the consumer identifier to generate a filtered promotion recommendations set representing a subset of a plurality of available promotion recommendations, the filtered promotion recommendations set comprising only those promotion recommendations associated with consumer promotion clusters having correlation metrics meeting a minimum threshold of correlation metrics in order to satisfy one or more quality metrics for an electronic communication comprising at least one promotion recommendation of the filtered promotion recommendations set; and 
Appl. No.: 17/507,315 – Claim 29. transmitting, by the computing device and via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device.
US Pat. No.: 11,188,943 – Claim 10. transmitting, via communications circuitry in communication with a consumer device via a communication network, the electronic communication to the consumer device associated with the consumer identifier, wherein the electronic communication is configured to render the at least one promotion recommendation of the filtered promotion recommendations set via an electronic interface of the consumer device.

Appl. No.: 17/507,315 – Claim 36. A computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to: select a pair of promotions comprising a first promotion and a second promotion from a promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion; 
US Pat. No.: 11,188,943 – Claim 17. A computer program product comprising a non-transitory computer readable medium storing instructions that when executed by one or more computers cause the one or more computers to: generate, using the one or more computers and based on electronic transaction data stored in a memory, a plurality of promotion clusters, wherein the electronic transaction data comprises at least one electronic transaction performed by a consumer device, wherein each promotion cluster of the plurality of promotion clusters comprises at least three promotions; for each promotion cluster, select, using the one or more computers, a pair of promotions comprising a first promotion and a second promotion of the promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion, and 
Appl. No.: 17/507,315 – Claim 36. select a third promotion from the promotion cluster; 
US Pat. No.: 11,188,943 – Claim 17. select, using the one or more computers, a third promotion of the promotion cluster; 
Appl. No.: 17/507,315 – Claim 36. generate a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; in response to the correlation metric satisfying a threshold value, determine a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication; and 
US Pat. No.: 11,188,943 – Claim 17. generate, using the one or more computers, respective correlation metrics for each promotion cluster of the plurality of promotion clusters, the respective correlation metrics for each promotion cluster indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; identify, using the one or more computers and based on one or more electronic transactions associated with a consumer identifier, at least one consumer promotion cluster from the plurality of promotion clusters; retrieve, using the one or more computers and from the memory, one or more correlation metrics associated with the at least one consumer promotion cluster; filter, using the one or more computers, a promotion recommendations set for the consumer identifier to generate a filtered promotion recommendations set representing a subset of a plurality of available promotion recommendations, the filtered promotion recommendations set comprising only those promotion recommendations associated with consumer promotion clusters having correlation metrics meeting a minimum threshold of correlation metrics in order to satisfy one or more quality metrics for an electronic communication comprising at least one promotion recommendation of the filtered promotion recommendations set; and 
Appl. No.: 17/507,315 – Claim 36. transmit, via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device.
US Pat. No.: 11,188,943 – Claim 17. transmit, using the one or more computers and via a communication network, the electronic communication to a consumer device associated with the consumer identifier, wherein the electronic communication is configured to render the at least one promotion recommendation of the filtered promotion recommendations set via an electronic interface of the consumer device.
The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer program product for providing promotion recommendations.
Claim 29 recites [a] computer-implemented method, comprising: selecting, by a computing device comprising a processor, a pair of promotions comprising a first promotion and a second promotion from a promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion; selecting, by the computing device, a third promotion from the promotion cluster; generating, by the computing device, a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; in response to the correlation metric satisfying a threshold value, determining, by the computing device, a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication; and transmitting, by the computing device and via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 29-35 recite a method and, therefore, are directed to the statutory class of a process. Claims 21-28 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 36-40 recite a computer program product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 29: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
29. A computer-implemented method, comprising:

No additional elements are positively claimed.
selecting, by a computing device comprising a processor, a pair of promotions comprising a first promotion and a second promotion from a promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion;
This limitation includes the step(s) of: selecting, by a computing device comprising a processor, a pair of promotions comprising a first promotion and a second promotion from a promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion. 
But for the computing device and processor, this limitation is directed to selecting a promotion in order to facilitate providing promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
selecting, by a computing device comprising a processor, a pair of promotions…
selecting, by the computing device, a third promotion from the promotion cluster;
This limitation includes the step(s) of: selecting, by the computing device, a third promotion from the promotion cluster. 
But for the computing device, this limitation is directed to selecting a promotion in order to facilitate providing promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
selecting, by the computing device, a third promotion…
generating, by the computing device, a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; 
This limitation includes the step(s) of: generating, by the computing device, a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion. 
But for the computing device, this limitation is directed to processing known information (e.g., generating a correlation metric) in order to facilitate providing promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
generating, by the computing device, a correlation metric for the promotion cluster…
in response to the correlation metric satisfying a threshold value, determining, by the computing device, a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication; and
This limitation includes the step(s) of: in response to the correlation metric satisfying a threshold value, determining, by the computing device, a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication. 
But for the computing device, this limitation is directed to determining a recommendation in order to facilitate providing promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
in response to the correlation metric satisfying a threshold value, determining, by the computing device, a promotion recommendation…
transmitting, by the computing device and via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device.
This limitation includes the step(s) of: transmitting, by the computing device and via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device. 
But for the computing device, consumer device, and interface, this limitation is directed to communicating known information (e.g., transmitting a promotion recommendation) in order to facilitate providing promotion recommendations which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
transmitting, by the computing device and via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and communicating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process, communicate, and display data. Applicant’s Specification (PGPub. 2022/0148033 [0160] Embodiments of the present invention have been described above with reference to block diagrams and flowchart illustrations of methods, apparatuses, systems and computer program products. It will be understood that each block of the circuit diagrams and process flowcharts, and combinations of blocks in the circuit diagrams and process flowcharts, respectively, can be implemented by various means including computer program instructions. These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the computer program product includes the instructions which execute on the computer or other programmable data processing apparatus create a means for implementing the functions specified in the flowchart block or blocks. [0160]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Independent system claim 21 and computer product claim 36 also contains the identified abstract ideas, with the additional elements of a consumer device, processor, and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 22-28, 30-35, and 37-40 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims selecting promotions, generating a correlation metric, determining a recommendation, and transmitting for display the recommendation. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from providing promotion recommendations. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 101 – electromagnetic signals per se
Claims 36-40 are also rejected under 35 USC §101 as being directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to electromagnetic signals per se.  Claim 36 is directed to a “computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to: … Paragraph [0087] of Applicant’s specification (US PGPub. 2022/0148033) indicates a wireless communications network and the transmission of signals. Thus, it is clear from the Specification that in at least one embodiment the claimed computer program product could be an electromagnetic signal being communicated through a hardwired or a wireless communication connection.  Therefore, since such signals do not fall within any of the four recognized categories of patent eligible subject matter, Claims 36-40 are rejected as being directed to non-statutory subject matter, i.e. electromagnetic signals per se.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” should remedy this 101 issue.  For example, amending to state a “non-transitory computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to…” should fix this 101 issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 29, 36 are rejected under 35 U.S.C. 103 as being unpatentable over: Fischer et al. 2013/0246300; in view of Li 2005/0240537.
Claim 29. Fischer et al. 2013/0246300 further teaches A computer-implemented method, comprising: selecting, by a computing device comprising a processor (Fischer et al. 2013/0246300 [0111 – hardware, software, database, server, etc…] An item database 102 may comprise hardware and/or software capable of storing data. For example, an item database 102 may comprise a server appliance running a suitable server operating system (e.g., MICROSOFT INTERNET INFORMATION SERVICES or, "IIS") and having database software (e.g., ORACLE) installed thereon. In various embodiments, an item database 102 may store one or more items, such as one or more offers, associated, for example, with one or more merchants. An item database 102 may also store information associated with one or more items, such as information associated with one or more offers, one or more merchants, one or more recommendations and/or the like. [0119 – computing unit or system] A computing unit or system may take the form of a computer or set of computers, although other types of computing units or systems may be used, including tablets, laptops, notebooks, hand held computers, personal digital assistants, cellular phones, smart phones, set-top boxes, workstations, computer-servers, main frame computers, mini-computers, PC servers, pervasive computers, network sets of computers, personal computers, such as IPADs, IMACs, and MACBOOKS, kiosks, terminals, point of sale (POS) devices and/or terminals, televisions, GPS receivers, in-dash vehicle displays, and/or any other device capable of receiving data over a network. The computing unit of the web client 112 may be further equipped with an Internet browser connected to the Internet or an intranet using standard dial-up, cable, DSL or any other Internet protocol known in the art, Transactions originating at a web client 112 may pass through a firewall in order to prevent unauthorized access from users of other networks. Further, additional firewalls may be deployed between the varying components of system 100 to further enhance security.), a pair of promotions comprising a first promotion and a second promotion from a promotion cluster (Fischer et al. 2013/0246300 [0160 – group of offers interpreted as promotion clusters] A merchant may pay for an item accepted by a consumer in a variety of ways. For instance, a merchant may pay for an accepted offer in response to the offer being redeemed by a consumer and/or a merchant may pay for an offer or group of offers at a time the merchant selects or chooses to make a number of offers, as described herein (e.g., see FIG. 8B). In addition, where a merchant pays only for accepted offers, a merchant may in essence pay for performance. In other words, because a merchant may only pay for redeemed offers, the merchant need not be concerned about making a number of offers to consumers via system 100 (e.g., because the merchant would not pay for each offer unless redeemed)) based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion (Fischer et al. 2013/0246300 [0006 – collecting transaction history] The present disclosure includes systems, methods, and/or articles of manufacture for tai marketing. In various embodiments, a method may comprise determining, based on a collaborative filtering algorithm, a consumer relevance value associated with a merchant and transmitting, based on the consumer relevance value, an offer associated with the merchant to a social media channel. In various embodiments, a collaborative filtering algorithm may receive, as an input, one or more of: a transaction history associated with the consumer, a demographic of the consumer, a consumer profile, a type of transaction account, a transaction account associated with the consumer, a period of time that the consumer has held a transaction account, a size of wallet, and a share of wallet, social data, time and/or date information, consumer feedback, merchant characteristics, and/or the like. A method may further comprise, in various embodiments, generating a ranked list of items based upon a plurality of consumer relevance values, transmitting the ranked list of offers to a consumer, and/or re-ranking the ranked list. Further, in various embodiments, a method may comprise receiving, from a merchant, a selection of a social media channel through which information associated with an item should be delivered, and/or re-ranking an item in response to: a holiday, consumer feedback, and/or the like.[0140 – offers based upon transaction history] In addition, although items may be scored (e.g., associated with an item to item similarity value and/or a CRV, as described herein) with a collaborative filtering algorithm, in various embodiments, an item may be scored based upon its content. For example, where a first item comprises an offer to eat at a particular type of restaurant (e.g., a Chinese restaurant), a second item may be scored based upon its similarity to the first item. So, for example, where a consumer's transaction history, consumer profile, social data, feedback data, click-through data, etc. show that the consumer has eaten at and/or accepted an offer related to a first type of restaurant, offers related to similar restaurants may be tailored to the consumer. Further, as described herein, an item may be scored based upon a combined collaborative filtering and/or content based process, in which case both types of scoring may simply apply and/or contribute to an item's overall or collective score.); selecting, by the computing device, a third promotion from the promotion cluster (Fischer et al. 2013/0246300 [0160 – group of offers interpreted as promotion clusters] A merchant may pay for an item accepted by a consumer in a variety of ways. For instance, a merchant may pay for an accepted offer in response to the offer being redeemed by a consumer and/or a merchant may pay for an offer or group of offers at a time the merchant selects or chooses to make a number of offers, as described herein (e.g., see FIG. 8B). In addition, where a merchant pays only for accepted offers, a merchant may in essence pay for performance. In other words, because a merchant may only pay for redeemed offers, the merchant need not be concerned about making a number of offers to consumers via system 100 (e.g., because the merchant would not pay for each offer unless redeemed). [0006 – list of offers] The present disclosure includes systems, methods, and/or articles of manufacture for tai marketing. In various embodiments, a method may comprise determining, based on a collaborative filtering algorithm, a consumer relevance value associated with a merchant and transmitting, based on the consumer relevance value, an offer associated with the merchant to a social media channel. In various embodiments, a collaborative filtering algorithm may receive, as an input, one or more of: a transaction history associated with the consumer, a demographic of the consumer, a consumer profile, a type of transaction account, a transaction account associated with the consumer, a period of time that the consumer has held a transaction account, a size of wallet, and a share of wallet, social data, time and/or date information, consumer feedback, merchant characteristics, and/or the like. A method may further comprise, in various embodiments, generating a ranked list of items based upon a plurality of consumer relevance values, transmitting the ranked list of offers to a consumer, and/or re-ranking the ranked list. Further, in various embodiments, a method may comprise receiving, from a merchant, a selection of a social media channel through which information associated with an item should be delivered, and/or re-ranking an item in response to: a holiday, consumer feedback, and/or the like. [0168 – plurality of offers] In addition, in various embodiments, as shown with reference to FIG. 10D, a consumer may review a plurality of offers associated with a transaction account, saved coupons or offers, expired offers, a savings history, offer settings, acrd/or the like. In addition, in various embodiments, a consumer may filter one or more tailored items based upon one or more criteria (e.g., offers deemed special offers, a location associated with offers, and/or the like). For instance, as illustrated in FIG. 10E, a consumer may select an option to filter offers by location, in response to which, a consumer's web client 112 may display a map showing a consumer location and/or one or more locations associated with one or more tailored items. For instance, in various embodiments, a web client 112 may display a consumer location and a location of a plurality of merchants associated with tailored offers and/or a location of one or more recommended or tailored merchants themselves. So, in various embodiments, a consumer may navigate to a location associated with a tailored item, such as an offer and/or merchant, according to its location.); 
Fischer et al. 2013/0246300 may not expressly disclose a “promotion cluster”, however, Li 2005/0240537 teaches a promotion cluster (Li 2005/0240537 [0035 - Promotion Group: a mechanism to organize promotions in to clusters] Promotion Group: a mechanism to organize promotions in to clusters. Promotions in the same group shares similar characteristics such as offering similar types of rewards, and having similar limitations.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Fischer et al. 2013/0246300 to include the promotion cluster features as taught by Li 2005/0240537. One of ordinary skill in the art would have been motivated to do so in order to organize promotions in to clusters which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
 Fischer et al. 2013/0246300 further teaches generating, by the computing device, a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion (Fischer et al. 2013/0246300 [Figs. 3-6; 0131 – collaborative filtering algorithm] With reference to FIGS. 3-6, a process 300 and screenshots for determining a consumer relevance value of an item are described. In various embodiments, a CRV may be determined based upon a collaborative filtering algorithm. As shown, an "item to item similarity" may be determined (step 302). In general terms, an item to item similarity may show which pairings of items (e.g., merchants, demographics, etc.) occur most often or are most strongly correlated. An item to item similarity may be determined for many types of items, but for purposes of illustration and in various embodiments, an item to item similarity between a plurality of merchants may be determined by comparing ROCs of a plurality of consumers at the plurality of merchants.  [0140 - a second item may be scored based upon its similarity to the first item] In addition, although items may be scored (e.g., associated with an item to item similarity value and/or a CRV, as described herein) with a collaborative filtering algorithm, in various embodiments, an item may be scored based upon its content. For example, where a first item comprises an offer to eat at a particular type of restaurant (e.g., a Chinese restaurant), a second item may be scored based upon its similarity to the first item. So, for example, where a consumer's transaction history, consumer profile, social data, feedback data, click-through data, etc. show that the consumer has eaten at and/or accepted an offer related to a first type of restaurant, offers related to similar restaurants may be tailored to the consumer. Further, as described herein, an item may be scored based upon a combined collaborative filtering and/or content based process, in which case both types of scoring may simply apply and/or contribute to an item's overall or collective score. [0149 – matrix and ranking of offers] In various embodiments, each coefficient of a CRV matrix (e.g., CRV matrix 500C) may be organized or ranked (e.g., as part of a ranked list (step 306)) and the ranking and/or ranked list may be used to tailor items (e.g., offers, merchants, etc.) to consumers (e.g., as part of a merchant marketing campaign). For instance, with continued attention to the foregoing example, each CRV may be ranked from most relevant to least relevant and/or highest to lowest. Thus, with continuing reference to the example provided above, a ranking and/or list may be generated for the consumer Dan which lists SE2 first, SE3 second, and SE1 last. In various embodiments, such a list may be used to recommend items and/or tailor items to a consumer (e.g., Dan). For example, a consumer may receive merchant offers and/or merchant identifiers associated with a CRV. Likewise, a consumer may receive a list of merchants and/or offers related to each item or merchant in a. CRV matrix. A ranked list may be organized according to CRV value. For instance, merchants and/or offers associated with high CRVs may be displayed at the top of a list, while merchants and/or offers associated with lower CRVs may be displayed nearer the bottom of a list.); in response to the correlation metric satisfying a threshold value (Fischer et al. 2013/0246300 [0006 – filtering and ranked list] The present disclosure includes systems, methods, and/or articles of manufacture for tai marketing. In various embodiments, a method may comprise determining, based on a collaborative filtering algorithm, a consumer relevance value associated with a merchant and transmitting, based on the consumer relevance value, an offer associated with the merchant to a social media channel. In various embodiments, a collaborative filtering algorithm may receive, as an input, one or more of: a transaction history associated with the consumer, a demographic of the consumer, a consumer profile, a type of transaction account, a transaction account associated with the consumer, a period of time that the consumer has held a transaction account, a size of wallet, and a share of wallet, social data, time and/or date information, consumer feedback, merchant characteristics, and/or the like. A method may further comprise, in various embodiments, generating a ranked list of items based upon a plurality of consumer relevance values, transmitting the ranked list of offers to a consumer, and/or re -ranking the ranked list. Further, in various embodiments, a method may comprise receiving, from a merchant, a selection of a social media channel through which information associated with an item should be delivered, and/or re -ranking an item in response to: a holiday, consumer feedback, and/or the like. [0067 – threshold number [] is eliminated] FIG. 39 shows an exemplary table in which a merchant associated with fewer than a threshold number of ROCs is eliminated, in accordance with various embodiments. [0105 - collaborative filtering algorithm] In general, although embodiments are described with additional detail herein, an item may be tailored to a consumer based upon a collaborative filtering algorithm. In various embodiments, a collaborative filtering algorithm may identify items that are relevant to one or more consumers. For example, a collaborative filtering algorithm may assign a score to one or more items, where the score may be based on information such as a consumer profile, a transaction history associated with a consumer, social data (e.g., data associated with a social media channel, such as FOURSQUARE, FACEBOOK, TWITTER, and/or the like), demographic data, clickstream data, consumer feedback data, and/or the like. Thus, a score may identify relevant items based upon a variety of information associated with a consumer. [0218 – threshold level] Further, in various embodiments, one or more word tags presented to a consumer via interface 2500 may be adjusted and/or the order of certain word tags presented may be adjusted in response to a consumer's rating of an item (e.g., a star-rating, as described above). For example, more positive word tags may be presented via interface 2500 in response to a positive rating and/or a rating corresponding to a threshold (higher) level, Similarly, more negative word tags may be presented via interface 2500 in response to a negative rating and/or a rating corresponding to a threshold (lower) level. In addition, word tags may be presented to a consumer based upon one or more other parameters, such as, for example, one or more prior word tags associated with a restaurant, a price per person of a restaurant (e.g., an "expensive" or "fancy" tag may be presented in association with a high-end restaurant), and/or the like.), determining, by the computing device, a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication (Fischer et al. 2013/0246300 [0110 – recommender system] Accordingly, and with reference to FIG. 1, an exemplary recommender system 100 for tailoring and/or recommending an item (e.g., an offer, a merchant, a restaurant, etc.) to a consumer is disclosed. In various embodiments, system 100 may comprise an item database 102, an item eligibility system 104, a scoring system 106, a real time system 108, a network 110, a web client 112, a fulfillment system 114, and/or a merchant reporting system 116. [0250 - a collaborative filtering algorithm as part of a process (as described herein) for tailoring one or more recommendations to a consumer] In addition, as discussed elsewhere herein, a relative consumer cost may be input to system 100 as an item and/or item attribute (e.g., as an attribute associated with a merchant). In other words, in. various embodiments, a relative consumer cost may comprise an input to a collaborative filtering algorithm as part of a process (as described herein) for tailoring one or more recommendations to a consumer. Similarly, in various embodiments, a relative consumer cost and/or one or more indicia associated with the relative consumer cost may be displayed in association with an overall merchant review, as depicted generally in FIG. 34. Thus, in various embodiments, a consumer may receive and/or review a merchant (or item) recommendation, as discussed above, together with a relative consumer cost and/or one or more indicia associated with the cost, and this may help a consumer in deciding whether to purchase from a merchant, etc.); and transmitting, by the computing device and via a communication network (Fischer et al. 2013/0246300 [0115 – communication networks] A network 110 may include any electronic communications system or method which incorporates hardware and/or software components (e.g. a "cloud" or "cloud computing" system, as described herein). Communication among parties via network 110 may be accomplished through any suitable communication channels, such as, for example, a telephone network, an extranet, an intranet, Internet, point of interaction device (point of sale device, electronic device (e.g., IPHONE, PALM PILOT, BLACKBERRY cellular phone, tablet computer, kiosk, etc.), online communications, satellite communications, off-line communications, wireless communications, transponder communications, local area network (LAN), wide area network (WAN), virtual private network (VPN), networked or linked devices, keyboard, mouse and/or any suitable communication or data input modality. Moreover, although system 100 is frequently described herein as being implemented with TCP/IP communications protocols, the system may also be implemented using IPX, APPLETALK, IP-6, NetBIOS, OSI, any tunneling protocol (e.g. IPsec, SSH), or any number of existing or future protocols. If network 110 is in the nature of a public network, such as the Internet, it may be advantageous to presume network 110 to be insecure and open to eavesdroppers. Specific information related to the protocols, standards, and application software utilized in connection with the Internet is generally known to those skilled in the art and, as such, need not be detailed herein. See, for example, DILIP NAIK, INTERNET STANDARDS AND PROTOCOLS (1998); JAVA 2 COMPLETE, various authors, (Sybex 1999); DEBORAH RAY AND ERIC RAY, MASTERING HTML 4.0 (1997); and LOSHIN, TCP/IP CLEARLY EXPLAINED (1997) and DAVID GOURLEY AND BRIAN TOTTY, HTTP, THE DEFINITIVE GUIDE (2002), the contents of which are hereby incorporated by reference.), the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device (Fischer et al. 2013/0246300 [0031 - an interface wherein a consumer may review one or more offers] FIG. 10A shows a screenshot depicting an interface wherein a consumer may review one or more offers, in accordance with various embodiments. [0082; Fig. 54][0168] In addition, in various embodiments, as shown with reference to FIG. 10D, a consumer may review a plurality of offers associated with a transaction account, saved coupons or offers, expired offers, a savings history, offer settings, acrd/or the like. In addition, in various embodiments, a consumer may filter one or more tailored items based upon one or more criteria (e.g., offers deemed special offers, a location associated with offers, and/or the like). For instance, as illustrated in FIG. 10E, a consumer may select an option to filter offers by location, in response to which, a consumer's web client 112 may display a map showing a consumer location and/or one or more locations associated with one or more tailored items. For instance, in various embodiments, a web client 112 may display a consumer location and a location of a plurality of merchants associated with tailored offers and/or a location of one or more recommended or tailored merchants themselves. So, in various embodiments, a consumer may navigate to a location associated with a tailored item, such as an offer and/or merchant, according to its location. [0261] In various embodiments, an estimated price per person may, like a relative consumer cost, be input to system 100 as an item and/or item attribute (e.g., as an attribute associated with a merchant). in other words, in various embodiments, an estimated price per person of a restaurant may comprise an input to a collaborative filtering algorithm as part of a process (as described herein) for tailoring one or more recommendations to a consumer. Similarly, in various embodiments, an estimated price per person and/or one or more indicia associated with the estimated price per person (if any) may be displayed in association with an overall merchant review, as depicted generally in FIG. 34. Thus, in various embodiments, a consumer may receive and/or review a merchant (or item) recommendation, as discussed above, together with an estimated price per person and/or one or more indicia associated with the estimate, and this may help a consumer in deciding whether to purchase from a merchant, etc.).
Claim 21. A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
select a pair of promotions comprising a first promotion and a second promotion from a promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion; 
select a third promotion from the promotion cluster; 
generate a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; 
in response to the correlation metric satisfying a threshold value, determine a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication; and 
transmit, via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device.
Claim 21, has similar limitations as of Claim(s) 29, therefore it is REJECTED under the same rationale as Claim(s) 29. 
Claim 36. A computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to: 
select a pair of promotions comprising a first promotion and a second promotion from a promotion cluster based on first electronic transaction data for the first promotion and second electronic transaction data for the second promotion; select a third promotion from the promotion cluster; 
generate a correlation metric for the promotion cluster, wherein the correlation metric is indicative of a relationship between the third promotion and the pair of promotions comprising the first promotion and the second promotion; in response to the correlation metric satisfying a threshold value, determine a promotion recommendation for an electronic communication in order to satisfy one or more quality metrics for the electronic communication; and 
transmit, via a communication network, the electronic communication to a consumer device, wherein the electronic communication is configured to render the promotion recommendation of via an electronic interface of the consumer device.
Claim 36, has similar limitations as of Claim(s) 29, therefore it is REJECTED under the same rationale as Claim(s) 29. 


No Prior-art Rejection / Potentially Allowable
Claims 22-28, 30-35, and 37-40 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30. The computer-implemented method of claim 29, further comprising: 
in response to the correlation metric not satisfying the threshold value, generating, by the computing device, a different correlation metric for the promotion cluster; and 
in response to the different correlation metric satisfying the threshold value, determining, by the computing device, a different promotion recommendation for the electronic communication.
Claim 22. The system of claim 21, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: 
in response to the correlation metric not satisfying the threshold value, generate a different correlation metric for the promotion cluster; and 
in response to the different correlation metric satisfying the threshold value, determine a different promotion recommendation for the electronic communication.

Claim 37. The computer program product of claim 36, further comprising instructions that when executed by the one or more computers cause the one or more computers to: in response to the correlation metric not satisfying the threshold value, generate a different correlation metric for the promotion cluster; and 
in response to the different correlation metric satisfying the threshold value, determine a different promotion recommendation for the electronic communication.

Claim 31. The computer-implemented method of claim 29, further comprising: in response to the correlation metric not satisfying the threshold value, modifying, by the computing device, the relationship between the third promotion and the pair of promotions to generate a different correlation metric for the promotion cluster; and in response to the different correlation metric satisfying the threshold value, determining, by the computing device, a different promotion recommendation for the electronic communication.

Claim 23. The system of claim 21, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: 
in response to the correlation metric not satisfying the threshold value, modify the relationship between the third promotion and the pair of promotions to generate a different correlation metric for the promotion cluster; and 
in response to the different correlation metric satisfying the threshold value, determine a different promotion recommendation for the electronic communication.
Claim 38. The computer program product of claim 36, further comprising instructions that when executed by the one or more computers cause the one or more computers to: in response to the correlation metric not satisfying the threshold value, modify the relationship between the third promotion and the pair of promotions to generate a different correlation metric for the promotion cluster; and 
in response to the different correlation metric satisfying the threshold value, determine a different promotion recommendation for the electronic communication.

Claim 32. The computer-implemented method of claim 29, further comprising: in response to the correlation metric not satisfying the threshold value, modifying, by the computing device, an ordering of the first promotion, the second promotion, and the third promotion of the promotion cluster to generate a different correlation metric for the promotion cluster; and 
in response to the different correlation metric satisfying the threshold value, determining, by the computing device, a different promotion recommendation for the electronic communication.
Claim 24. The system of claim 21, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: 
in response to the correlation metric not satisfying the threshold value, modify an ordering of the first promotion, the second promotion, and the third promotion of the promotion cluster to generate a different correlation metric for the promotion cluster; and 
in response to the different correlation metric satisfying the threshold value, determine a different promotion recommendation for the electronic communication.

Claim 39. The computer program product of claim 36, further comprising instructions that when executed by the one or more computers cause the one or more computers to: in response to the correlation metric not satisfying the threshold value, modify an ordering of the first promotion, the second promotion, and the third promotion of the promotion cluster to generate a different correlation metric for the promotion cluster; and 
in response to the different correlation metric satisfying the threshold value, determine a different promotion recommendation for the electronic communication.

Claim 33. The computer-implemented method of claim 29, wherein the generating the correlation metric for the promotion cluster comprises generating the correlation metric for the promotion cluster in response to an event associated with a promotion and marketing service.

Claim 25. The system of claim 21, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: 
generate the correlation metric for the promotion cluster in response to an event associated with a promotion and marketing service.
Claim 40. The computer program product of claim 36, further comprising instructions that when executed by the one or more computers cause the one or more computers to: generate the correlation metric for the promotion cluster in response to an event associated with a promotion and marketing service.

Claim 34. The computer-implemented method of claim 29, wherein the generating the correlation metric for the promotion cluster comprises generating the correlation metric for the promotion cluster in response to receiving a promotion recommendation inquiry associated with a consumer identifier.
Claim 26. The system of claim 21, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: 
generate the correlation metric for the promotion cluster in response to receiving a promotion recommendation inquiry associated with a consumer identifier.

Claim 35. The computer-implemented method of claim 29, further comprising: determining, by the computing device, the first electronic transaction data and the second electronic transaction data based on the consumer identifier.
Claim 27. The system of claim 26, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: 
determine the first electronic transaction data and the second electronic transaction data based on the consumer identifier.


Claim 28. The system of claim 21, wherein the correlation metric represents a likelihood of occurrence of a particular event associated with the consumer device by adding the third promotion to the promotion cluster.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarshar US 9,846,885 [Claim 10] 10. A system for comparing purchasing patterns, comprising: a computer processor; and a classification engine, executing on the computer processor, and comprising: a feature vector generation module configured to: match a plurality of products purchased by a base company to a plurality of leaf nodes in a taxonomy tree to obtain a plurality of matching leaf nodes, wherein the taxonomy tree is a hierarchical classification of products, assign to each of the plurality of matching leaf nodes and to each parent node of the plurality of matching leaf nodes, a point value to obtain a plurality of point values, and create, for the base company, a base feature vector comprising the plurality of point values, and a similarity score generation module configured to: calculate a similarity score between the base feature vector of the base company to a test feature vector of a test company, and provide, in response to the similarity score satisfying a similarity threshold, a recommendation, wherein the recommendation comprises an advertisement to a customer of the base company, and wherein the test company is an alternate vendor to the base company.
Bayati 2010/0198685 [0014 – triplets; 0018 – select advertisements]
Gluhovsky et al. 2017/0004590 Abstract: An inventory management system may be used to facilitate the purchase of a product by a user where the user is associated with a market segment. The system may include an inventory database and a rules database. The product may be a travel product and the purchase terms for the product may reflect a discount, an upgrade or other differentiated attribute.
Townsend 2013/0185148 teaches (Townsend 2013/0185148 [0100 - threshold number of purchases] In some example embodiments, CRM data may be used to track a number of times that a user has checked into an ATM location, a number and/or value of products or services purchased via an ATM apparatus(es) 102, and/or the like. In this regard, in some example embodiments, users may be rewarded with discounts, promotional offers, reward points, and/or the like for frequent use of ATM apparatuses 102 of the system 100. Accordingly, as a user uses ATM apparatuses 102, such as to purchase products or services, purchase location-based offers, engage in ATM transactions, and/or use other services that may be provided via an ATM apparatus 102 in accordance with various example embodiments, the user may accumulate reward points and/or be rewarded with discounts, promotional offers, and/or the like. For example, a user may be rewarded for meeting threshold usage frequency criteria, making at least a threshold number of purchases, purchasing at least a certain threshold value of goods or services, and/or satisfying some other predefined criteria.)
Bechtel et al. 2009/0259526 (Bechtel et al. 2009/0259526 [0071 - total unique views satisfy the view threshold] At step 405, the service provider server 240 may retrieve one or more responses received from the users 120A-N, such as from the data store 245. The responses may have been provided by the users 120A-N in response to an initial item provided by one of the content providers 110A-N. At step 410, the service provider server 240 may determine the number of unique users who viewed each response. At step 420, the service provider server 240 may select the first response from the set of retrieved responses. At step 425, the service provider server 240 determines whether the selected response satisfies the view threshold. The view threshold may indicate the minimum number of unique users 120A-N who must view a response in order for the response to be eligible to receive a response quality score. The view threshold may be determined by an administrator, or the view threshold may have a default value, such as only responses in the top two-thirds of responses in terms of total unique views satisfy the view threshold.)
Gallagher et al. 2010/0106573 (Gallagher et al. 2010/0106573 [0073 - product advertisement is selected from a database of possible product advertisements based on the social relationship] The possible course of action 110 is displayed to the user preferably via a display, though the suggestion can be sent in another form such as an email, fax, instant message, letter or telephone call. A product advertisement is an advertisement for an existing product that can be purchased that does not incorporate an image from the consumer. When the suggestion is a product advertisement, the product advertisement is selected from a database of possible product advertisements based on the social relationship. For example, a product advertisement for a children's board game is selected and displayed to the collection owner, user, or viewer when an image collection contains a pair of young siblings. This advertisement possible course of action 110 is useful for the user because it provides a gift giving idea (e.g. for an aunt viewing the image collection to buy for nieces and nephews for Christmas). The suggestor 108 considers other demographic information about the social relationship when selecting the advertisement. The ages and genders of the people in the social relationship can be relevant. For example, an advertisement possible course of action 110 of a doll game might be selected for younger siblings, and an advertisement possible course of action 110 of an advanced strategy game might be selected for older teenagers. The advertisement possible course of action 110 for a mother and child social relationship 106 is a minivan with a high safety rating. The advertisement possible course of action 110 for a mother and father and son and daughter is a house with the correct number of bedrooms to accommodate the family.)
Braginsky et al. 2012/0233238 (Braginsky et al. 2012/0233238 [0025 - recommendation process can select an advertisement with a place near the route, and present the advertisement to the user on the user's mobile phone] In particular embodiments, the place recommendation process may present one or more recommendations of the set of recommendations to the user based on the user's current location (204). For example, the place recommendation process can determine that the user is near a particular place based on a geographic location reported by the user's GPS-equipped mobile phone, and present to the user on the user's GPS-equipped mobile phone an offer for the user to check-in to a place. For example, the place recommendation process may determine that user is on a certain route stored in location database 104 based on GPS signals from the user's GPS-equipped mobile phone, the place recommendation process can select an advertisement with a place near the route, and present the advertisement to the user on the user's mobile phone. For example, when the user checks in to a coffee shop, the place recommendation process can present an advertisement for a nearby bakery shop to the user's device. Additionally, the place recommendation process can present one or more recommendations to the user's device in conjunction with a notification signal, for example, buzzing and/or ringing on the user's mobile phone, or a pop-up notification in the user's device's display. In other embodiments, the place recommendation process may present the one or more recommendations to the user asynchronously. For example, when the user is near a coffee shop (as determined by the user's GPS-equipped mobile phone), the place recommendation process can present a coupon of the coffee shop to the user's mobile phone next time the user uses or unlocks his mobile phone. For example, if the user frequently checks in to a Starbucks store, the place recommendation process can present an advertisement from Starbucks (or Peet's Coffee) during the next time the user logs in to the social networking system from a desktop computer. For example, the place recommendation process can send an email to the user containing an advertisement of a restaurant near a stored route of the user. In particular embodiments, the user may configure whether the place recommendation process can present recommendations synchronously or asynchronously to the user and store the configuration in user profile database 101.)
Callahan 2015/0302481 (Callahan 2015/0302481 [0045 – promotion inventory] In one implementation, the recommendation for inventory placement 332 identifies one or more relevant pieces of inventory (e.g., an advertisement) to present to end users, for example, before during, or after the presentation of content served by a CDN. When a user device requests the content, the analytics engine 322 correlates the IP address of the user device to a behavior profile determined using the network intelligence 326. The recommendation for inventory placement 332 identifies relevant inventory based on the behavior profile, including the geographic location of the IP address. In one implementation, the recommendation for inventory placement 332 also correlates the behavior profile to an inventory type to assign a relevancy value to the inventory. For example, a local advertisement or an advertisement matching the interests of the end user may have a higher relevancy. The recommendation for inventory placement 332 provides targeted advertisements that end users are interested in and to which end users are most likely to respond. Thus, end users viewing the same content may receive different advertisements based on the recommendations for inventory placement 332.)
Akkiraju et al. 2014/0297373 (Akkiraju et al. 2014/0297373 [Claim 5 – predetermined thresholds] 5. The method of claim 1, wherein altering the positions of the one or more child metrics includes changing a correlation on the value driver tree of the one or more child metrics from a first parent metric among the one or more parent metrics to a second parent metric among the one or more parent metrics, based on determining that (i) the importance of the one or more child metrics to the one or more parent metrics falls below a predetermined threshold and (ii) the importance of the one or more child metrics to the second parent metric is above the predetermined threshold.)
Plut 2012/0209722 (Plut 2012/0209722 [0066 – ad suggester] In one embodiment, ad suggestion interface 12 is implemented by a server and allows remote devices connected by Internet or other communications protocols to receive electronic advertisement input 10 from suggester 4. In this embodiment, suggester 4 usually provides the electronic advertisement input 10 for the electronic advertisement 16 using an electronic device that is usually different from the device 8 that receives the electronic advertisement input 10. In other words, because the ad suggestion interface 12 is incorporated into a device that is different than the device 4 used by the ad suggester, this leads to a client-server system for implementing system 2a, as will be described in further detail below in FIG. 12. In this embodiment, a server receives the electronic advertisement input 10 for the electronic advertisement from suggester 4. After receiving the electronic advertisement input 10 for the electronic advertisement 16 from suggester 4, the server subsequently sends the electronic advertisement 16 to recipient 8. Further description of server based systems suitable for use with the present invention are described in further detail below with respect to FIG. 12.)
Lu et al. US 10,607,255 Claim 12. The system of claim 11, wherein the one or more selection parameters associated with the third advertising campaign comprise a conversion performance metric indicative of a number or percentage of user conversions associated with the third advertisement campaign, and wherein the at least one processor is configured to determine that the conversion performance metric fails to satisfy the first threshold
Kulasooriya et al. 2013/0144701 [0111] In process 454, the host server determines one or more merchant recommendations. For example, in one embodiment the host server processes the received transaction data to identify one or more suggested promotions based on current inventory. As previously discussed, the promotions may be later distributed to individual customers based on likelihood of acceptance of the promotion. In one embodiment, the recommendations can comprise non-promotional suggestions such as reminders or requests, for example, to order additional inventory, or a suggestion to price a particular menu item at recommended value (e.g., demand-based pricing). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682